        Case 1:20-cv-02151-RJL Document 34 Filed 12/02/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                        DISTRICT OF COLUMBIA



Matthew Couch,

     Plaintiff,

v.
                                            Case No. 20-cv-02151-RJL
Verizon Communications, Inc.,
Michael Isikoff,
National Public Radio, Inc.,
Aaron Rich,
Deborah Sines,
Joe Capone,
and
Mark Mueller,

     Defendants.



       [PROPOSED] JOINT STIPULATION BETWEEN PLAINTIFF AND
     DEFENDANT AARON RICH REGRDING SERVICE OF PROCESS AND
                          RESPONSE DATE
          Case 1:20-cv-02151-RJL Document 34 Filed 12/02/20 Page 2 of 4




       Counsel for Plaintiff Matthew Couch (“Couch”) and Defendant Aaron Rich (“Rich”) have

met and conferred and have agreed as follows:

       WHEREAS, on March 26, 2018, Rich filed a lawsuit against Couch and other defendants

not named in this action, Rich v. Butowsky et al, 18-cv-00681 (D.D.C) (“Rich Litigation”),

       WHEREAS, on August 6, 2020, Couch filed this above-captioned lawsuit against Rich

and other defendants (“Couch Litigation”);

       WHEREAS, on November 4, 2020, counsel for Rich agreed to accept service of the Couch

Litigation pursuant to Federal Rule of Civil Procedure 4 (“Rule 4”);

       WHEREAS, Rule 4 provides Rich 60 days to file a motion or answer to the Couch

Litigation;

       WHEREAS, counsel for Couch agreed to provide an additional 31 days in exchange for

counsel for Rich accepting service of the Couch Litigation;

       WHEREAS, Rich’s deadline to file a motion or answer to the Couch Litigation would be

February 3, 2021;

       WHEREAS, on November 11, 2020, Rich, Couch, and the other parties to the Rich

Litigation filed a Joint Motion requesting this Court stay the Rich Litigation and refer it to

mediation for a period of 45 days;

       WHEREAS, on November 17, 2020, the Court entered an order staying the Rich Litigation

and referring it to the mediation program;

       WHEREAS, any settlement in the Rich Litigation has the potential to resolve the Couch

Litigation as between Couch and Rich;

       WHEREAS, neither Rich nor Couch hereby waives any rights relating to the Couch

Litigation;




                                                1
          Case 1:20-cv-02151-RJL Document 34 Filed 12/02/20 Page 3 of 4




       IT IS HEREBY STIPULATED AND AGREED, subject to approval of the Court, that

Rich’s deadline to respond to the Couch Litigation shall be stayed for the same time period as the

Rich Litigation.

       The parties further stipulate that if the Couch Litigation is not resolved, Rich shall have 78

days from the date that stay lifts to file a response to the Couch Litigation.


 By: /s/ Eden P. Quainton                             By: /s/ Michael J. Gottlieb
 EDEN P. QUAINTON, ESQ. (NY0318)                      MICHAEL J. GOTTLIEB (974960)
 DUNNINGTON, BARTHOLOW &                              MERYL C. GOVERNSKI (1023549)
 MILLER LLP                                           WILLKIE FARR & GALLAGHER LLP
 230 Park Avenue, 21st Floor                          1875 K Street NW
 New York, New York 10169                             Washington, DC 20006
 Tel: (212) 682-8811                                  Tel: (202) 303-1000
 Fax: (212) 661-7769                                  Fax: (202) 303-2000
 E-mail: equainton@dunnington.com                     mgottlieb@willkie.com
 Attorney for Plaintiff                               mgovernski@willkie.com
                                                      Attorneys for Defendant Aaron Rich


SO ORDERED.
                                                         ___________________________________
                                                          THE HONORABLE RICHARD J. LEON
                                                            UNITED STATES DISTRICT JUDGE
                                                         United States District Court for the District
                                                                                        of Columbia
DATED:________




                                                  2
         Case 1:20-cv-02151-RJL Document 34 Filed 12/02/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on December 2, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel of record.



Dated: December 2, 2020

                                                   By: /s/ Michael J. Gottlieb
                                                   MICHAEL J. GOTTLIEB (974960)
                                                   WILLKIE FARR & GALLAGHER LLP
                                                   1875 K Street NW
                                                   Washington, DC 20006
                                                   Tel: (202) 303-1000
                                                   Fax: (202) 303-2000
                                                   mgottlieb@willkie.com
                                                   mgovernski@willkie.com
                                                   Attorneys for Defendant Aaron Rich
